Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s amendments and remarks, filed on 27 July 2022, (07/27/2022).  Currently, claims 1-12 and 15-20 are pending, of which claims 3,6 and 11-12 are withdrawn.  Claims 13 and 14 are cancelled.  

Drawings objections
Below is a citation from MPEP 608.02(d): 
37 C.F.R. 1.83   Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a width of the bottom surface of the light-transmissive wall is smaller than a width of the bottom surface of the light-transmissive encapsulant” from claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
     
	Explanation and response to arguments:  
	Fig. 1 as filed is different from the figure 1A from the arguments. No replacement sheet is filed.  Fig. 1A does not show what is considered “a width of the bottom surface of the light-transmissive wall” and what is considered “width of the bottom surface of the light-transmissive encapsulant”.  There are no arrows with notations, for example like in the arguments.  One could take the widths not as on page 6 of the arguments, but in the following different way, see below, this is ambivalence.  This is a source of uncertainty.  
	Moreover, please not that claim 19 is not present as originally filed and appears as “new” later 12/23/2021.  No such description was filed as originally filed.  The formula at the bottom of page 6 of the arguments is not in the description, neither are the variables participating in the formula.
	Appropriate correction is required.

    PNG
    media_image2.png
    481
    610
    media_image2.png
    Greyscale

  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19 (please see above the drawings objections above and the explanations to them):  Claim 19, filed as “new” on 12/23/2021, appears to have a new matter situation because the text of the specification as originally filed does not appear to describe “a width of the bottom surface of the light-transmissive wall is smaller than a width of the bottom surface of the light transmissive encapsulant”, nor the originally filed drawing, also this is not in the originally filed claims.  This is too specific to be obvious to one of ordinary skills in the art.   
The formula at the bottom of page 6 of the arguments is not in the description, neither are the variables participating in this formula and neither is figure 1A from the arguments.  If it is argued that Fig. 1A is a disclosure – please note that a figure is considered as drawn to scale only if explicitly stated so. 
	Applicant is encouraged to review claim 19 in the context of the specification and drawings, so to make appropriate corrections.    

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2:  As amended on 07/27/2022, claim 2 recites the expression “the side surface of the light-transmissive encapsulant” in the limitation “wherein an angle is defined between the side surface of the light-transmissive encapsulant and the bottom surface of the light-transmissive encapsulant, and the angle ranges from 90 degrees to 160 degrees”.  There is insufficient antecedent basis for this limitation in the claim.
	Please note that claim 1 introduces “a light-transmissive encapsulant, … and comprising a plurality of side surfaces…” and does not introduce “a side surface of the light-transmissive encapsulant”.	
	Presently the surfaces and the angle of claim 2 are understood as shown on Fig. 1A of the specification.  Appropriate correction is required.

Regarding claim 19 (please see above the drawing objections above and the explanations to them):  Claim 19 recites the expression “a width of the bottom surface of the light-transmissive wall is smaller than a width of the bottom surface of the light-transmissive encapsulant”.  Neither the drawings show, nor the text of the specification, original or amendment, describes “width of the bottom surface” of any of the 2 involved components.
	Presently claim 19 cannot be understood in view of the specification at a level to be examined on prior art.  The submitted arguments are not a part of the specification.  Appropriate correction is required.


Response to Arguments
Applicant's arguments filed on 27 July 2022 have been fully considered but they are not persuasive.  

The amendment of claim 2 are to overcome insufficient antecedent basis and do not affect the previous rejection.  Claim 2 still has remaining antecedent basis problem, see the 35 USC § 112(b) rejection above.
	Applicant’s arguments on pages 8-11 regarding claims 1, 2, 4, 5, 15, 16, 17, 18 and 20 are not persuasive.  Applicant submitted that Jang in view of Nagai fail to teach or suggest the combination of elements of claim 1, in particular, the element: "wherein a refractive index of the light-transmissive encapsulant is smaller than a refractive index of the light-transmissive wall."
	Applicant refers to paragraphs [0057], [0062]-[0065], [0073], [0076], [0104], etc. of Jang.  Please note that only the embodiment of Fig. 1 of Jang was used in the rejection (04/28/2022).  Paragraphs [0073], [0076] and [0104] are specific to some other embodiments of Jang and it is not clear how they are relevant for the combination arguments.  
	Please note that on Fig. 1 of Jang there are 2 types of light as a direction and correspondingly as a way of exiting the lighting device.  There is light that exits through the front/top side through sequentially a molding member 130 and a lens member 140; and separately there is light that exits sideways sequentially through molding member 130, through interface between components 130-110 and through a body 110.  Let’s call them codependently “front light” and “side light”.  All the arguments about presence or not presence of a lens and what would be the purpose of the lens are relevant to the front light.  
	The claimed relation “wherein a refractive index of the light-transmissive encapsulant is smaller than a refractive index of the light-transmissive wall” does not affect the that front light.  This claimed relation affects the side light when it passes through the interface between components 130-110 of Jang.  The involved in the arguments teachings of Nagai are relevant to that side light.  
	Thus, the arguments about the combination are moot.  An argument would be meaningful if there was a contradiction between the references regarding the side light.   
	The examiner maintains his previous ground of rejection. 


General Physics Clarifications
	An ordinary artisan before the effective filing date of the claimed invention would have studied physics/optics in high school or in a college or in an university and would have been familiar Snell’s law to understand the teachings of Nagai.  Here is one visual illustration:

    PNG
    media_image3.png
    414
    704
    media_image3.png
    Greyscale

	Obviously, the teachings of Nagai are regarding to the side light.  


Claim Rejections - 35 USC § 103
Please see above “Response to Arguments”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 15-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jang et al. (US 20110114979 A1, hereinafter “Jang”, on record from IDS), in view of Nagai et al. (US 20090302338 A1, hereinafter “Nagai”, on record from IDS).
 
Regarding claim 1:  Fig. 1 of Jang teaches:  A lighting device, light emitting device package 100 (see [0027] and Fig. 1 of Jang), comprising:
-  an LED die, light emitting device 125 (see [0027] and Fig. 1 of Jang), comprising a light-emitting top surface and a plurality of light-emitting side surfaces (see Figure #1 below), the light-emitting top surface being connected with the light-emitting side surfaces (mechanically connected at a common edge, see Fig. 1 of Jang);


    PNG
    media_image4.png
    326
    708
    media_image4.png
    Greyscale

-  a light-transmissive encapsulant, molding member 130 may include a transmittive resin material (see [0051] and Fig. 1 of Jang), covering the light-emitting side surfaces and the light- emitting top surface of the LED die (see Figure #1 here), and comprising a plurality of side surfaces connected with each other, a top surface and a bottom surface (see Figure #1 here);

-  a light-transmissive wall, body 110 includes a transmittive material (see [0028] and Fig. 1 of Jang), surrounding the light-transmissive encapsulant (surrounding 130) and covering the side surfaces of the light-transmissive encapsulant (130), wherein a refractive…; and

 -  a lead frame structure, first and second lead electrodes 121 and 123 (see [0034] and Fig. 1 of Jang), comprising a first conductive frame (121) and a second conductive frame (123),
wherein the first conductive frame (121) and the second conductive frame (123) are separated from each other (separated by 112, see Fig. 1 of Jang), wherein the LED die (125), light-transmissive encapsulant (130) and the light-transmissive wall (110) are disposed (see Fig. 1 of Jang) on at least one of the first conductive frame (121) and the second conductive frame (123), wherein the LED die is electrically connected with the first conductive frame and the second conductive frame,
	Jang teaches:  The light emitting device 125 can be connected to the first and second lead electrodes 121 and 123 through a wire bonding scheme using at least one wire 127 or through a die bonding scheme (see [0046] and Fig. 1 of Jang).  

-  wherein a bottom surface of the light-transmissive wall (110) is substantially coplanar (see Fig. 1 of Jang) with the bottom surface of the light-transmissive encapsulant (130), and

-  wherein the bottom surface of the light-transmissive wall (110) and the bottom surface of the light-transmissive encapsulant (130) are in contact with (see Fig. 1 of Jang) the first conductive frame (121) and the second conductive frame (123).

	Jang does not teach “wherein a refractive index of the light-transmissive encapsulant is smaller than a refractive index of the light-transmissive wall”.  Jang does not offer teachings about refractive indices.  
	An ordinary artisan before the effective filing date of the claimed invention would have searched for more information and would have found that Fig. 1 and Fig. 23 of Nagai teach: “when the refractive index (n2) of the second sealing material layer is set to be higher than the refractive index (n1) of the first sealing material layer, the radiation angle of light emitted from the light-emitting element can be made narrow” (see [0038], [0039], Fig. 1, Fig. 23 and Figure #2 here below).  Hence, in other words, Nagai teaches that if n1<n2 (n2>n1), the radiation angle of light emitted from the light-emitting element can be made narrow.  Moreover, Nagai teaches at the same place what would be the advantage of the reverse relation. 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Nagai to the teachings of Jang, and to have “wherein a refractive index of the light-transmissive encapsulant is smaller than a refractive index of the light-transmissive wall” in order to make the radiation angle of light emitted from the light-emitting element narrow, as Nagai teaches.
	Thus, the combination Jang-Nagai teaches: “wherein a refractive index of the light-transmissive encapsulant is smaller than a refractive index of the light-transmissive wall”.

    PNG
    media_image5.png
    324
    799
    media_image5.png
    Greyscale



Regarding claim 2 (please see the 112 rejection above):  Fig. 1 of Jang teaches:  wherein an angle is defined between the side surface of the light-transmissive encapsulant and the bottom surface of the light-transmissive encapsulant, and the angle ranges from 90 degrees to 160 degrees.  
	See below and please note that 160 degrees is only 20 degrees away from a straight line, while 90 degrees means perpendicular.   

    PNG
    media_image6.png
    217
    459
    media_image6.png
    Greyscale


Regarding claim 4:  Jang teaches:  wherein the light-transmissive encapsulant (130) comprises a photoluminescence material.  Jang teaches:  At least one type of phosphor and/or diffusing agents can be added to the molding member 130 (see [0051] of Jang).  

Regarding claim 5: Fig. 1 of Jang teaches:  wherein the top surface of the light-transmissive encapsulant (130) is selected from the group consisting of a flat surface…. (see Fig. 1 of Jang).

Regarding claim 15: Fig. 23 of Nagai teaches:  wherein any of the light-transmissive encapsulant, first sealing material layer 12 (see [0051] and Fig. 23 of Nagai), and the light-transmissive wall, second sealing material layer 13 (second sealing material layer 13), comprises a thermoplastic resin or...  .
	Nagai teaches:  As a material constituting the first and second sealing material layers, resin such as…, polycarbonate resin… may be used.
	Please note that polycarbonate resin is a thermoplastic resin, see for example [0116] of US 20180033823 A1 – Hayashi et al. .

Regarding claim 16: Fig. 12 of Jang teaches:  A lighting module, display device (see [0143] and Fig. 12 of Jang), comprising:
-  a circuit substrate, a substrate 1120 on which the light emitting device packages 100 are arrayed (see [0143] and Fig. 12 of Jang);
-  a plurality of lighting devices of Claim 1, device packages 100 are arrayed (see [0143] and Fig. 12 of Jang), the lighting devices (100) being disposed on the circuit substrate (1120) and electrically connected with the circuit substrate (1120).  Obviously 1120 is the only component to which components 100 could be connected electrically, besides the mechanical support provided by 1120.  

Regarding claim 17: Fig. 12 of Jang teaches:  further comprising a light diffuser plate, optical member 1154 (see [0146] and Fig. 12 of Jang), wherein the light diffuser plate is disposed above the lighting devices.  Jang teaches: the optical member 1154 may diffuse or… the light (see [0146] and Fig. 12 of Jang), 

Regarding claim 18: Fig. 12 of Jang teaches:  “wherein in a normal direction of the light-emitting top surface of the LED die of the lighting device, there is a vertical distance between the light diffuser plate and the circuit substrate, and in a lateral direction that is orthogonal to the normal direction, there is a lateral distance between the lighting devices; and a ratio of the vertical distance to the lateral distance ranges from 0.1 to 0.8”.
	
	It would have been ascertainable by routine experimentation to choose these particular dimensions (or shape) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) 
 

Regarding claim 20: Fig. 1 of Jang teaches:  wherein a filling element, isolation member 112 (see [0038] and Fig. 1 of Jang), is disposed between the first conductive frame (121) and the second conductive frame (123, see above).

Claims 7-9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jang et al. (US 20110114979 A1, hereinafter “Jang”, on record from IDS), in view of Nagai et al. (US 20090302338 A1, hereinafter “Nagai”, on record from IDS) and further in view of Yamada et al.  (US 20180180250 A1, hereinafter “Yamada”).

Regarding claim 7:  Jang and Nagai do not teach: “further comprising a reflective layer, wherein the reflective layer is located above the light-emitting top surface of the LED die, and shields the light-emitting top surface in a normal direction of the light-emitting top surface”.  Jang and Nagai do not teach about a presence of such reflective layer.
	Figs. 1 and 3 of Yamada teach: “The light emitting device 100 according to the first embodiment includes the light reflective film 107, thereby achieving batwing light distribution characteristics (see [0020], [0030], [0044] Fig. 1 and Fig. 3 of Yamada and Figure #3 below).  


    PNG
    media_image7.png
    503
    769
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of to the teachings of, and to have a reflective layer, wherein the reflective layer is located above the light-emitting top surface of the LED die, and shields the light-emitting top surface in a normal direction of the light-emitting top surface, to thereby achieving batwing light distribution characteristics as Yamada teaches.  
	In conclusion, the combination Yamada-Jang-Nagai teaches: “further comprising a reflective layer, wherein the reflective layer is located above the light-emitting top surface of the LED die, and shields the light-emitting top surface in a normal direction of the light-emitting top surface”.

Regarding claim 8:  Fig. 1 of Yamada teaches: wherein the reflective layer (107 of Yamada), is disposed on… or disposed on the light-emitting top surface of the LED die (105 of Yamada, see [0044]) – (See [0020], [0030], [0044] and Fig. 1 of Yamada and Figure #3 above).

Regarding claim 9:  Fig. 1 of Yamada teaches: wherein the reflective layer (107 of Yamada) includes a shielding surface (see the top surface of 107 on Fig. 1 of Yamada, corresponds to Applicant’s drawings), and the shielding surface is not less than the light-emitting top surface of the LED die (105) or… .

Regarding claim 10:  Regarding: “wherein the shielding surface is of a circular shape, an elliptical shape or a polygonal shape”.
	Fig. 1 and Fig. 5A of Yamada suggest that the shape of (reflective film 107) follows the shape of (emitting element 105) and [0026] of Yamada teaches:  planar shape of the light emitting element 105 is quadrilateral (see [0026] and Fig. 5a of Yamada).  
	Hence, Yamada teaches “wherein the shielding surface is of… or a polygonal shape”.

	It would have been ascertainable by routine experimentation to choose these particular dimensions (or shape) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        


/KHAJA AHMAD/Primary Examiner, Art Unit 2813